Case 8:18-cv-02548-VMC-SPF Document 37-11 Filed 03/25/19 Page 1 of 2 PageID 447



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION




 InVue Security Products Inc.,

        Plaintiff,

        v.                                      EXHIBIT 11
 Vanguard Products Group, Inc., d/b/a
 Vanguard Protex Global,

        Defendant.
        Case 8:18-cv-02548-VMC-SPF Document 37-11 Filed 03/25/19 Page 2 of 2 PageID 448




From:                        Tim Williams
Sent:                        Tuesday, March 19, 2019 9:00 AM
To:                          Lee Grossman (lgrossman@grossmanlegal.com)
Subject:                     InVue v Vanguard



Lee,

Good morning.

Following up on our call, we were expecting an email or letter from you by yesterday regarding
InVue’s Interrogatories Nos. 1 and 2 as well as Vanguard’s Invalidity Contentions. You indicated that
Vanguard would stipulate to infringement of all of the patents-in-suit and confirm it is not challenging
the validity of 6 of the 8 patents-in-suit. This was to be indicated in the letter followed up with revised
Interrogatory Responses and Invalidity Contentions by Wednesday, March 20. Also, we understood
that Vanguard intends to re-serve its Requests for Production.

Please send us the letter by end of today. As we already delayed from last week at your request,
without the letter your described - InVue will need to move forward with requesting appropriate relief
from the Court due to the scheduling deadlines.

Thanks.




                        Tim F. Williams
                        Dority & Manning, P.A.
                        Two Liberty Square | 75 Beattie Place, Suite 1100
                        Greenville, SC 29601 | USA
                        (864) 271-1592
                        (864) 527-1554 | direct
                        website | bio | linkedin | vCard
                         




This e‐mail and any attachments are transmitted for the exclusive and confidential use of the intended recipient, and may contain information that is privileged, 
confidential, and/or otherwise protected from disclosure. No privileges are waived by this transmission. If this e‐mail was not intended for you, please delete it, 
destroy any copies, do not use or distribute any information in the e‐mail, and notify the sender by return e‐mail or by calling (864)271‐1592. 
 




                                                                                    1
